DETAILED ACTION
The concurrent preliminary amendment filed on February 1, 2019 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 3 does not label protective gas blower 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 3, the recitation “a final conditioning stage of the one or more conditioning stages” in line 3 is indefinite.  When claim 1 is read has having “one conditioning stage,” a “final conditioning stage” implying a total of “two” conditioning stages, is not present.
Additionally, the recitation “in such a way that partly conditioned gas or process medium and serving as protective gas may be conveyed into the protective housing” in the last two lines is not clearly understood.  Grammatical correction is necessary.
	Regarding claim 9, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the apparatus or the method, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the apparatus of a “conditioning apparatus,” whereas claim 9 recites the method “for conditioning a gaseous medium” with the “conditioning apparatus.”
	Regarding claims 10-11, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of a “conditioning apparatus,” whereas claim 10 recites the combination of an “installation for treating workpieces” with the “conditioning apparatus.”
and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the apparatus of a “conditioning apparatus,” whereas claim 11 recites the method “for treating workpieces” with the “conditioning apparatus.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (4,079,702).
Figure 1 (annotated, next page) discloses a conditioning apparatus comprising:
	a)    an inlet connection unit and an outlet connection unit, between which is formed a flow path (arrows) for gaseous medium having one stage which comprises a heat exchanger 2;
	b)    the heat exchanger 2 has a heat exchange chamber, in which a heat exchange element is accommodated at least in part and to which gaseous medium to be conditioned may be supplied, the heat exchanger 2 comprising regions (i.e. U-bends) of sensitive material which may be damaged by the gaseous medium, wherein
	c)    a heat exchanger protection system (1, 5, 6) is provided by means of which such sensitive regions of the heat exchanger 2 may be exposed to a protective gas.


    PNG
    media_image1.png
    787
    807
    media_image1.png
    Greyscale


The recitation “for conditioning a gaseous medium to yield a conditioned gaseous process medium” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 2, Figures 1-2 discloses the heat exchanger protection system (1, 5, 6) comprises at least one protective housing (1, 5), which surrounds one or more sensitive regions of the heat exchanger 2 and to which protective gas may be supplied via a protective gas line 6.

heat exchange chamber.
	Regarding claim 5, inherently, a protective gas blower is arranged in the protective gas line 6 of Furukawa et al. (column 2, lines 14-20) to provide a pressure difference between the protective housing (1, 5) and the heat exchange chamber.
	Regarding claim 9, as best understood, the similar structure of Furukawa et al. operates in a manner similar to the method claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8 and 10-11 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (4,079,702) in view of Katefidis (2014/0352169).
Furukawa et al. discloses all the claimed limitations except the protective gas line 6 is connected to the flow path or downstream of a final conditioning stage of the one or more conditioning stages in such a way that partly conditioned gas or process medium serving as protective gas may be conveyed into the protective housing.
	Katefidis discloses a conditioning apparatus 10 comprising:
	a)    an inlet connection unit (i.e. left end in Figure 1) and an outlet connection unit (i.e. right end in Figure 1), between which is formed a flow path for gaseous medium having a 
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Furukawa et al. a final conditioning stage in which partly conditioned gas or process medium (i.e. air) is recirculated and recycled for the purpose of conserving resources as recognized by Katefidis.
	Regarding claim 8, Figure 1 of Katefidis discloses a plurality of conditioning stages T1-T6 which comprise a heat exchanger 38.  It would have been obvious to one or ordinary skill in the art to integrate the heat exchanger protection system (1, 5, 6) of Furukawa et al. among the plurality of conditioning stages T1-T6 as taught by Katefidis to provide protection to the respective heat exchanger at the multiple stages.
	Regarding claim 10, as best understood, Katefidis discloses an installation 10 for treating workpieces (i.e. motor vehicle bodies) comprising a conditioning apparatus.
	Regarding claim 11, as best understood, as applied to claim 10 above, the similar structure of the combination of Furukawa et al. and Katefidis operates in a manner similar to the method claimed.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (4,079,702) in view of Stikeleather (2,267,314).
	The device of Furukawa et al. lacks the sensitive regions  (i.e. U-bends) of the heat exchanger 2 are formed by tube connection points at which tubes or tube sections of the heat exchanger 2 are joined fluid-tightly together.

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Furukawa et al. the regions are formed by tube connection points (i.e. brazed joints) at which tubes or tube sections of the heat exchanger are joined fluid-tightly together for the purpose of ease of maintenance and assembly as recognized by Stikeleather.
Regarding claim 7, Stikeleather (page 1, right column, lines 36-37) the tube connection points, the tubes or the tube sections 7 of the heat exchanger are brazed together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763